COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §                 No. 08-14-00246-CR
IN RE EDUARDO NICHOLAS
GOMEZ,                                           §           ORIGINAL PROCEEDING ON

                            RELATOR.             §              PETITION FOR WRIT OF

                                                 §                    MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Texas Department of Criminal Justice and the Texas Board of Pardons and Parole,

and concludes Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 3RD DAY OF SEPTEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)